Exhibit 10.1
 


 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
 
This FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated this 20 day
of July, 2011, is by and among SL INDUSTRIES, INC., a New Jersey corporation
(“Parent Borrower”), the Subsidiaries of the Parent Borrower party hereto (each
a “Subsidiary Borrower” and collectively, the “Subsidiary Borrowers” and
together with the Parent Borrower, each a “Borrower” and collectively, the
“Borrowers”), the lenders party hereto (the “Lenders”), and BANK OF AMERICA,
N.A., a national banking association (acting in its capacity as administrative
agent for the Lenders, the “Agent”).
 


BACKGROUND
 
A.           Pursuant to that certain Amended and Restated Revolving Credit
Agreement entered into as of October 23, 2008, by and among the Borrowers, the
Lenders, and the Administrative Agent, as amended by a First Amendment and
Waiver under Credit Agreement, dated August 12, 2009, a Second Amendment to
Credit Agreement, dated November 19, 2010, and a Third Amendment to Credit
Agreement, dated March 28, 2011 (as amended, modified, restated or otherwise
supplemented from time to time, the “Credit Agreement”), the Lenders agreed,
inter alia, to extend to the Borrowers a revolving credit facility of Forty
Million Dollars ($40,000,000).
 
B.           The Borrowers have requested, and the Lenders have agreed, upon the
terms and subject to the conditions set forth herein, to: (i) extend the
Maturity Date of the Credit Agreement to July 1, 2012; and (ii) make certain
amendments to the Applicable Margin and the Commitment Fee Margin.
 
NOW, THEREFORE, for value received, and in consideration of Loans made or to be
made, and other credit accommodations given or to be given, to the Borrowers by
the Lenders from time to time, each Borrower, each Lender and the Agent hereby
agree as follows:  
 
1.            Definitions.  Except as expressly set forth herein, all
capitalized terms used and not defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement.
 
2.            Amendment to Section 11.1 of the Credit Agreement. The definition
of “Maturity Date” in Section 11.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“Maturity Date” means July 1, 2012.
 
3.            Amendment to Section 11.1 of the Credit Agreement. The table set
forth in the definition of “Applicable Margin” in Section 11.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Tier
If the Total Leverage Ratio is:
Then the Applicable Margin is
LIBOR Rate+
Base Rate+
1
Less than or equal to 1.50 to 1.00
1.50%
0.00%
2
Greater than 1.50 to 1.00, but less than or equal to 2.50 to 1.00
2.00%
0.25%
3
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
2.50%
0.50%
4
Greater than 3.00 to 1.00
3.00%
0.75%

 
4.           Amendment to Section 11.1 of the Credit Agreement. The table set
forth in the definition of “Commitment Fee Margin” in Section 11.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 
Tier
If the Total Leverage Ratio is:
Then the Commitment Fee Margin is
1
Less than or equal to 1.50 to 1.00
0.35%
2
Greater than 1.50 to 1.00, but less than or equal to 2.50 to 1.00
0.40%
3
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
0.45%
4
Greater than 3.00 to 1.00
0.50%

 
5.            Restatement of Schedule A of the Credit Agreement.  Schedule A of
the Credit Agreement is amended and restated in its entirety by Schedule A
attached hereto.
 
6.            No Waiver.  No Default or Event of Default exists immediately
before or immediately after the date hereof.  Nothing in this Amendment nor any
communication between the Agent, any Lender, the Loan Parties or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of:  (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Agent or any Lender has
against the Loan Parties under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.
 
7.            Representations and Warranties.  Each of the Borrowers hereby
represents and warrants to the Agent and the Lenders that:  (i) the
representations and warranties set forth in the Credit Agreement are true and
correct in all material respects as of the date hereof; (ii) there is no Default
or Event of Default under the Credit Agreement; (iii) each Borrower has the
corporate or limited liability company power necessary to execute, deliver this
Amendment, to the extent each is a party thereto; and (iv) the execution,
delivery and performance of this Amendment have been duly authorized by the
applicable governing body of each Borrower, and when executed, this Amendment
will constitute the valid, binding and enforceable obligations of each
Borrowers.
 
 
2

--------------------------------------------------------------------------------

 
 
8.            Further Agreements and Representations.  Each of the Borrowers
hereby, jointly and severally:
 
(a)           ratifies, confirms and acknowledges that the Credit Agreement, as
amended hereby, and all other Loan Documents continue to be valid, binding and
in full force and effect as of the date hereof, and enforceable in accordance
with their terms;
 
(b)           covenants and agrees to perform all of their respective
obligations under the Credit Agreement, as amended hereby, and all other Loan
Documents;
 
(c)           acknowledges and agrees that as of the date hereof, no Borrower
has any defense, set-off, counterclaim or challenge against the payment of any
sums owing to the Agent or the Lenders or the enforcement of any of the terms of
the Credit Agreement, as amended hereby, or any of the other Loan Documents;
 
(d)           acknowledges and agrees that all Loans presently or hereafter
outstanding under the Loan Documents shall continue to be secured by the
Collateral;
 
(e)           acknowledges and agrees that this Amendment does not constitute a
novation of the Loans;
 
(f)            ratifies, confirms and continues all rights and remedies granted
to the Agent and the Lenders in the Loan Documents; and
 
(g)           ratifies and confirms all waivers made by the Borrowers in the
Loan Documents.
 
9.           Conditions to Effectiveness of this Amendment.  The Agent’s and the
Lenders’ obligations hereunder are conditioned upon the satisfaction by the
Borrowers of the following conditions precedent:
 
(a)           receipt by the Agent of this Amendment, duly executed by each of
the Borrowers and Lenders;
 
(b)           receipt by each Lender of an amendment fee equal to ten basis
points (0.10%) multiplied by such Lender’s Commitment;
 
(c)           receipt by the Agent of such additional agreements, instruments,
documents, writings and actions as the Agent and the Lenders may reasonably
request; and
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           receipt by the Agent of all fees, costs and expenses, including
reasonable fees of counsel to Agent.
 
10.           Miscellaneous.
 
(a)           No reference to this Amendment need be made in the Credit
Agreement or in any other Loan Document.
 
(b)           This Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that no
Loan Party shall assign its rights or obligations under this Amendment.
 
(c)           This Amendment shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without reference to the
choice of law doctrine of the Commonwealth of Pennsylvania.
 
(d)           This Amendment may be executed in any number of counterparts with
the same effect as if all the signatures on such counterparts appeared on one
document and each such counterpart shall be deemed an original.  Any signature
on this Amendment, delivered by any party by facsimile transmission shall be
deemed to be an original signature thereto.
 
(e)           To the extent of any inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the Loan Documents,
the terms and conditions of this Amendment shall prevail.  All terms and
conditions of the Credit Agreement and any other Loan Documents not inconsistent
herewith shall remain in full force and effect.
 
(f)           This Amendment is the entire agreement between the parties
relating to the subject matter hereof, incorporates or rescinds all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof, cannot be changed or terminated orally or by course of conduct,
and shall be deemed effective as of the date it is accepted by the Agent.
 
(g)           Except as expressly set forth herein, neither the execution,
delivery or performance of this Amendment, nor anything contained herein, shall
be construed as or shall operate as a course of conduct, course of dealing or a
consent to or waiver of any provision of, or any right, power or remedy of the
Agent or any Lender under, the Credit Agreement and the agreements and documents
executed in connection therewith.
 
[remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be duly executed as of the date first above written.
 


 
Parent Borrower:
 
SL INDUSTRIES, INC.
   
By:
/s/ Louis J. Belardi
Name:
Louis J. Belardi
Title
Chief Financial Officer
   
Subsidiary Borrowers:
 
SL DELAWARE, INC.
SL DELAWARE HOLDINGS, INC.
MTE CORPORATION
RFL ELECTRONICS INC.
SL MONTEVIDEO TECHNOLOGY, INC.
CEDAR CORPORATION
TEAL ELECTRONICS CORPORATION
MEX HOLDINGS LLC
SL POWER ELECTRONICS CORPORATION
SLGC HOLDINGS, INC.
SL AUBURN, INC.
SL SURFACE TECHNOLOGIES, INC.
   
By:
/s/ Louis J. Belardi
Name:
Louis J. Belardi
Title
Authorized Officer

 
 
[Signature page to Fourth Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 


BANK OF AMERICA, N.A., in its capacity as Agent
   
By:
/s/ Andrew Richards
Name:
Andrew Richards
Title
SVP

 
 
[Signature page to Fourth Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 


BANK OF AMERICA, N.A., in its capacity as a Lender
   
By:
/s/ Andrew Richards
Name:
Andrew Richards
Title
SVP

 
[Signature page to Fourth Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


PNC BANK, NATIONAL ASSOCIATION
   
By:
/s/ Denise V. Monahan
Name:
Denise V. Monahan
Title
Senior Vice President

 
[Signature page to Fourth Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
/s/ Barbara Martinelli
Name:
Barbara Martinelli
Title:
Senior Vice President

 
[Signature page to Fourth Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Lenders and Commitments
 


Lender
Commitment
Bank of America, N.A.
$20,000,000
PNC Bank, National Association
$10,000,000
Wells Fargo Bank, National Association
$10,000,000



 